Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 8/10/2021.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Leonard Z. Hua, Reg. No. 69,247 on 1/10/2022.
Claim 1 (Amended):  A method comprising: 
provisioning at least one latency critical application which is to be provided to at least one end user device in a cell via a base station serving the cell; 
determining for each latency critical application of the at least one latency critical application mean latency and mean throughput which are required by the respective latency critical application, and assigning the determined mean latency LAV and mean throughput DAV to a reference point value, wherein the reference point value is calculated via a reference point value function PWR(L, D), wherein the reference point R(L, D) assigns  a tuple (LAV, DAV) consisting of mean latency LAV and mean throughput DAV to the reference point value PWR(LAV, DAV), and wherein the reference point value represents an allocation of resource utilization of the respective latency critical application;
allocating the reference point value to the respective latency critical application;
calculating via a time variable point value function PW(L, D, T) an actual point value PW for the respective latency critical application based on latency and throughput currently required by the respective latency critical application at a point in time T_N-u within a time interval [T_N-u,T_N], wherein the point value function PW(L, D, T) assigns at a point in time T each tuple (L, D) consisting of latency L and throughput D to a distinct point value PW(L, D), and wherein each point value represents an actual allocation of resource utilization of the respective latency critical application;
comparing the reference point value with the actual point value;
determining a difference value between the reference point value and the actual point value;
repeating steps d) to f) for a subset of points in time T_v within the time interval [T_N-u,T_N], wherein N, u, v are positive integer values, and                         
                            u
                             
                            ≤
                            N
                             
                            a
                            n
                            d
                             
                            N
                            -
                            u
                             
                            ≤
                            v
                             
                            ≤
                            N
                        
                    ;
summing up all difference values determined in step f) for all points in time T_v of the subset to form a sum SDP; and
continuously optimizing current use of resources in the cell by considering the sum SDP of step h) for adapting the respective latency critical application in real time to current transmission conditions in a network.

Claim 2 (Previously Presented):  The method according to claim 1, wherein step i) comprises:
providing each latency critical application of the at least one latency critical application in real time at a point in time T_N+w with the time variable point value function PW(L, D, T) and a respective application-specific sum SDP which has been calculated in step h) for the time interval [T_N-u, T_N] with T_N being before T_N+w, with w being a positive integer value;
calculating for each possible operating point of the respective one of the at least one application a respective point value at the point in time T_N+w via the point value function PW(L, D, T_N+w);
prioritizing the operating points regarding the respective calculated point values and the SDP;
allocating the resources to the respective latency critical application according to the current prioritization; and
repeating steps j) to m) iteratively and/or continuously by increasing each time the run parameter N by 1, wherein u, v, w are variable positive integer values.

Claim 3 (Previously Presented):  The method according to claim 2, wherein the point value function PW(L, D, T) which is valid at the current point in time T_N+w is 

Claim 4 (Previously Presented):  The method according to claim 3, wherein each latency critical application of the at least one latency critical application calculates in step k) for each of its possible operating points a respective actual point value at the point in time T_N+w via the point value function PW(L, D, T) and prioritizes in step l) its operating points and informs the scheduler about its current prioritization of its operating points.

Claim 5 (Previously Presented):  The method according to claim 1, wherein the time variable point value function PW(L, D, T) is dynamically determined for a point in time T dependent on conditions on the cell at the point in time T.

Claim 6 (Previously Presented):  The method according to claim 5, wherein the conditions in the cell at the point in time T are selected from a group comprising at least: 
number of end user devices located within the cell, 
channel conditions.

Claim 7 (Previously Presented):  The method according to claim 1, wherein the point value of the time variable point value function increases with decreasing latency 

Claim 8 (Previously Presented):  The method according to claim 1, wherein the base station and the at least one end user device hosting the at least one latency critical application are logically connected via a service layer radio application (SLRA) which is implemented on both the base station and the at least one end user device hosting the at least one latency critical application; and/or 
wherein the base station and at least one edge computing system hosting the at least one latency critical application are logically connected via an SLRA which is implemented on both the base station and the at least one selected edge computing system, and the at least one latency critical application communicates with a scheduler associated with the base station via the SLRA implemented on both the base station and the at least one selected edge computing system.

Claim 9 (Amended):  A system, comprising:
at least one edge computing system comprising a processor, which is located nearby a respective base station of a wireless network and deployed and managed by a network provider, wherein the at least one edge computing system provisions at least one latency critical application stored in memory, which is to be provided to at least one end user device in a cell via a base station serving the cell and located nearby the at least one edge computing system; and/or

wherein the system further comprises:
a scheduler associated with the base station serving the cell; and
the at least one latency critical application;
wherein the at least one edge computing system and/or the at least one end user device are configured, respectively, to communicate with the scheduler associated with the base station which serves the cell; 
wherein a reference point value is assigned to the at least one latency critical application, wherein the reference point value is calculated via a reference point value function PWR(L, D), wherein the reference point value function PWR(L, D) assigns a tuple (LAV, DAV) consisting of mean latency LAV and mean throughput DAV of the at least one latency critical application to the reference point value PWR(LAV, DAV), and wherein the reference point value represents an allocation of resource utilization of the at least one latency critical application;
wherein at least one of the scheduler, the at least one latency critical application, the at least one end user device and the at least one edge computing system is configured to:
1.	calculate via a time variable point value function PW(L, D, T) an actual point value PW for the at least one latency critical application based on latency and throughput currently required by the at least one latency critical application at a point in time T_N-u within a time interval [T_N-u,T_N], wherein the point value function PW(L, D, T) 
2.	compare the reference point value with the actual point value;
3.	determine a difference value between the reference point value and the actual point value;
4.	repeat steps 1) to 3) for a subset of points in time T_v within the time interval [T_N-u,T_N], wherein N, u, v are positive integer values, and                
                     
                     
                    u
                     
                    ≤
                    N
                     
                    a
                    n
                    d
                     
                    N
                    -
                    u
                     
                    ≤
                    v
                     
                    ≤
                    N
                
            ;
5.	sum up all difference values determined in step 3) for all points in time T_v of the subset to form a sum SDP; and
6.	provide the at least one latency critical application with the sum SDP; 
wherein the at least one latency critical application is configured to continuously adapt in real time to current transmission conditions, particularly on the cell and/or at the at least one end user device, by considering the sum SDP.

Claims 10-11 (Cancelled).

Claim 12 (Amended)
provision at least one latency critical application which is to be provided to at least one end user device in a cell via a base station serving the cell; 
determine for each latency critical application of the at least one latency critical application mean latency and mean throughput which are required by the respective latency critical application, and assign the determined mean latency LAV and mean throughput DAV to a reference point value, wherein the reference point value is calculated via a reference point value function PWR(L, D), wherein the reference point value function PWR(L, D) assigns  a tuple (LAV, DAV) consisting of mean latency LAV and mean throughput DAV to the reference point value PWR(LAV, DAV), and wherein the reference point value represents an allocation of resource utilization of the respective latency critical application;
allocate the reference point value to the respective latency critical application;
calculate via a time variable point value function PW(L, D, T) an actual point value PW for the respective latency critical application based on latency and throughput currently required by the respective latency critical application at a point in time T_N-u within a time interval [T_N-u,T_N], wherein the point value function PW(L, D, T) assigns at a point in time T each tuple (L, D) consisting of latency L and throughput D to a distinct point value PW(L, D), and wherein each point value represents an actual allocation of resource utilization of the respective latency critical application;
compare the reference point value with the actual point value;
determine a difference value between the reference point value and the actual point value;
repeat steps D) to F) for a subset of points in time T_v within the time interval [T_N-u,T_N], wherein N, u, v are positive integer values, and                         
                            u
                             
                            ≤
                            N
                             
                            a
                            n
                            d
                             
                            N
                            -
                            u
                             
                            ≤
                            v
                             
                            ≤
                            N
                        
                    ;
sum up all difference values determined in step F) for all points in time T_v of the subset to form a sum SDP; and
continuously optimizing current use of resources in the cell by considering the sum SDP of step H) for adapting the respective latency critical application in real time to current conditions on the cell.

Reasons for Allowance
Claims 1-9, 12 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Leung et al (publication number 2016/0212758), hereinafter Leung, teaches as shown in Fig. 1, the optimization of resources at an application layer; a server monitors the following attributes of an air interface between a mobile device and a base station:  service start-up time, service retain ability, accessibility, jitter, authentication, authorization, coverage area, response time, error rate, latency, and codec delay/type; the server then dynamically allocates network resources, likewise the claims, based on the monitored attributes as to optimize the throughput on the air interface. The overall concept disclosed by Leung is very similar to the instant case; however, the allowed claims require formulas for the resource allocation which are not disclosed by Leung.

    PNG
    media_image1.png
    447
    687
    media_image1.png
    Greyscale

Iwai et al (international publication number 2019/0090229), hereinafter Iwai, defines in par. 52 a "transmission deadline" for a mobile device as a time limit by which transmission of the plurality of data packets regarding one communication event should be completed; the transmission deadline is requested by an application; the goal of Iwai's invention is that a maximum number of mobile devices complete transmission of data prior to the deadline; in order to accomplish this optimization, an eNodeB knows the quantity of data to be transmitted by each mobile device, and monitors a throughput in the air interface of each mobile devices, compares the measured throughputs, and allocates resources in order to fulfill the above described optimization goal.
However, a combination of these two references would not teach or suggest or render obvious the limitations of calculating, for each latency-critical application from a plurality of latency-critical applications, mean latency and mean throughput; charting the mean latency and throughput values over time; obtaining for each latency-critical application latency and throughput required by the application; charting the required latency and throughput values over time; calculating the difference between the required 
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image2.png
    776
    1416
    media_image2.png
    Greyscale

Step 1: Claims 1-9, 12 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); claim 12 mentions "non-transitory", and this term is mentioned in par. 79 of the specification; however, the specification does not re-define this term; therefore "non-transitory" has its plain meaning, and the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mathematical relationship performed in the human mind of a reference point value function PWR(L, D) which assigns a tuple (LAv, DAV) consisting of mean latency LAv and mean throughput DAV to the reference point value PWR(LAV, DAV); therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Page 4, fourth par. of the specification describes a problem of prior art systems, where an occurring variance of the mean latency and the jitter impede or even hinder the use of latency critical applications eligible in step 2A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644